DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-32 are pending.  Claims 1, 13 and 21 are independent.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1) and Morose (WO 2018/039415A1).
McKim et al. (US 6673157 B1) teach a method and composition for paint stripping with a composition comprising i) from about 60 to about 99% by volume of one or more environmentally acceptable esters selected from the group consisting of t-butyl acetate, a carboxylic acid methyl ester having a caboxylate residue of at least three carbon atoms, an ester of lactic acid, an ester of oxalic acid having two alkoxy residues wherein each alkoxy residue has at least three carbon atoms, diethyl tartrate, triethyl citrate, tributyl citrate, and one or more sugar esters; and
ii) dimethyl sulfoxide which is present in an amount from about 1 to about 40% by volume of the composition.  See abstract. This percentage of DMSO encompasses claims 11-12 and 31-32.
Dimethyl carbonate DMC is taught in col.6,ln.13.  Motivation to use in an amount of 60-99% is taught in the abstract teaching environmentally acceptable esters that are further addressed in col.6,ln.13 and encompasses claim 9.
The flash point as required in the independent claims is taught in col.6,ln.29, teaching the composition have a flash point greater than about 75° F which teaching encompasses the claimed flash point at or above 70oF. See also col.6,ln.20-30. 
Regarding the time of removal, McKim et al. teach changes or modifications of the paint which include but are not limited to penetration, Softening, Swelling, flaking, chemically reacting, and/or dissolving the paint. Preferably the period of time effective to change or modify the paint is from about 0.1 to about 1.0 hours. More preferably, the
effective period of time is from about 15 minutes to about 30 minutes.  McKim also explain that the paint Stripping compositions are considered effective to Strip paint from a surface when contact of the paint Stripping composition with a painted Surface for an effective period of time enables significant Separation or removal of paint from the Surface, without Substantial damage to the Surface.  See col.7,ln.45-60.
	Regarding the solvent blend in claims 3-5 and independent claim13, McKim et al. teach the paint stripping compositions can include an aromatic hydrocarbon diluent composition such as xylene and ethyl benzene and others col.11,ln.33 specifically, or col.11,ln.28-65 general solvents.
Corrosion inhibition is taught in col.11,ln.10-25 teaching that sucrose acetate isobutyrate is not toxic and is biodegradable.  Also col.10,ln.56 teaches waxes and oils which would also function to inhibit corrosion.  Examiner notes that Applicants specification US 20190330481 A1 explains the same in [0019]. While McKim et al. is silent to the word soap, it does teach surfactants in col.10,ln.55.  
Regarding the VOC content, see col.8,ln.55-65 teaching that the compositions environmentally acceptable ester is t-butyl acetate. t-Butyl acetate is relatively non-toxic, having a LD50 oral rat toxicity of about 4500 mg per kilogram, and provides good paint Stripping effectiveness when employed in the paint Stripping compositions of the invention. t-butyl acetate has been unexpectedly shown to have negligible photo chemical reactivity, and has therefore been exempted from regulation as a Volatile Organic Compound (“VOC) air pollutant under 40 CFR Parts 50 and 51,and therefore does not comprise a regulated material for the purposes of those environmental Statutes.  This encompasses the VOC of claims 8 and 28.
McKim et al. (US 6673157 B1) do not teach DMC in an amount of 50% or less as recited by claims 9-10 and 29-30.  McKim et al. does not teach the properties of the corrosion inhibitor as in claims 14-18. 
In the analogous art, Morose (WO 2018/039415A1) teach a composition comprising 30-90% dimethyl carbonate (DMC) [0004] and dimethyi sulfoxide (DMSQ) see page 2[0004]. The composition removes paint (composition removes various coatings including paint; see page 6 [0022]).  The percentage taught in 0004 encompasses the range claimed in claims 10 and 30. 
Morose teach the corrosion inhibitor comprises an amine (corrosion inhibitor is triethylammonium phosphate (amine); See [0018 on page 5, 7 lines from the bottom encompasses both claims 16 and 18.  Also, the morpholine, triethanolamine is taught again in page 5,ln. 12 from the bottom. 
Regarding claims 14-15, Morose on page 5 teach the corrosion inhibitor provides corrosion resistance to an internal surface of a metal container containing the composition and provides corrosion resistance to an external surface of a metal container containing the composition to which the composition is applied (See [0018] bottom portion of page 5. 
Examiner notes Morose is further analogous to McKims environmentally acceptable paint stripper by teaching that their composition has a total VOC content of 50 weight percent or less based on the weight of the total composition see page 6 [0021]).  This encompasses claims 8 and 28.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 60% environmentally acceptable esters of McKim et al. in an amount of 50% or less DMC as claimed and taught by Morose because both references are in the analogous art of making a paint stripper composition having a total VOC content of 50 weight percent or less based on the weight of the total composition see page 6 [0021] of Morose and see McKim et al. col.8,ln.55-65.  
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the corrosion inhibitor of McKim et al. with the triethylammonium phosphate of Morose and as claimed because Morose on page 5 teach the corrosion inhibitor provides corrosion resistance to an internal surface of a metal container containing the composition and provides corrosion resistance to an external surface of a metal container containing the composition to which the composition is applied (See [0018] bottom portion of page 5.  
One of ordinary skill is motivated to combine the teachings of McKim et al. with that of Morose since both are in the analogous art of environmentally acceptable paint stripper compositions.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McKim et al. (US 6673157 B1) and Morose (WO 2018/039415A1) as applied to claims 1-19 and 21-32 above, and further in view of Zetzsche (DE1621597A1) Google Patents Translation attached.
McKim et al. (US 6,673,157 B1) and Morose (WO 2018/039415A1) are relied upon as set forth above.  However, neither McKim et al. nor teach a paint remover or stripper composition having the soap of dependent claims 20, namely, the claimed ammonium 9-octadecenoate, monoethanolamine 9-octadecenoate, diglycolamine 9- octadecenoate, or morpholine 9-octadecenoate.  Examiner notes that McKim et al. guide one of ordinary skill to surfactants in general in col.10,ln.50-55.  Examiner notes that Morose guide one of ordinary skill to include oleic acid see (0018 on page 5, about 14 lines from the bottom of the page) in their environmentally acceptable paint stripper by teaching that their composition has a total VOC content of 50 weight percent or less based on the weight of the total composition see page 6 [0021]).
In the analogous art of removing preservation from painted objects, Zetzsche DE1621597A1 teach the beneficial utility of the claimed ammonium oleate instead of using other soaps or wetting agents (as taught by McKim and/or Morose) such as tallow soaps, alkyl benzene sulfonates and nonionic Wetting agents, such as, for example, fatty alcohol-ethylene oxide adducts instead of the oleates leads to considerably poorer, insufficient results in the case of depreservation.  See page 2 of the Google Patents translation attached about the middle of the page, 3 paragraphs under the number 109 822/1813.  
Thus, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the paint stripper composition of McKim with the claimed ammonium 9-octadecenoate, monoethanolamine 9-octadecenoate, diglycolamine 9- octadecenoate, or morpholine 9-octadecenoate because Zetzsche DE1621597A1 motivate one of ordinary skill to the claimed ammonium oleate (aka ammonium 9-octadecenoate) for best results in removing paint coatings in general.  
One of ordinary skill in the art is motivated to combine the teachings of Zetzsche with that of McKim and Morose because all 3 references are in the analogous art of paint stripping compositions comprising similar components in similar proportions for the same purpose of environmentally safe paint removal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        el